537 U.S. 1 (2002)
FORD MOTOR CO. ET AL.
v.
McCAULEY ET AL.
No. 01-896.
Supreme Court of United States.
Argued October 7, 2002.
Decided October 15, 2002.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Seth P. Waxman argued the cause for petitioners. With him on the briefs were Walter E. Dellinger, John H. Beisner, Brian P. Brooks, Jonathan D. Hacker, Christopher R. Lipsett, and Bruce M. Berman.
Steve W. Berman argued the cause for respondents. With him on the brief were Roger W. Kirby, James G. Lewis, and Russell J. Drake.[*]
*2 PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
It is so ordered.
NOTES
[*]   Briefs of amici curiae urging reversal were filed for the United States by Solicitor General Olson, Assistant Attorney General McCallum, Deputy Solicitor General Clement, Barbara McDowell, Barbara C. Biddle, and Thomas M. Bondy; for the Chamber of Commerce of the United States of America by Evan M. Tager, David M. Gossett, and Robin S. Conrad; for the Business Roundtable by Bruce E. Clark; for the National Association of Manufacturers by Carter G. Phillips, Gene C. Schaerr, Paul J. Zidlicky, Michael S. Lee, Jan S. Amundson, and Quentin Riegel; for the Pharmaceutical Research and Manufacturers of America by David Klingsberg, Thomas A. Smart, and Mark S. Popofsky; for the Product Liability Advisory Council by Theodore J. Boutrous, Jr.; and for State Farm Mutual Automobile Insurance Co. by Sheila L. Birnbaum, Douglas W. Dunham, and Ellen P. Quackenbos.

Briefs of amici curiae urging affirmance were filed for the Association of Trial Lawyers of America by Jeffrey Robert White and Laura C. Tharney; and for Trial Lawyers for Public Justice by Roger L. Mandel, Marc R. Stanley, Mark A. Chavez, Arthur Bryant, and Michael Quirk.